Conviction for theft; punishment, two years in the penitentiary.
There are no bills of exception in the record. The facts sufficiently show that appellant was outside of a store and keeping the motor of the car running while other negroes, who had come to the place with him, entered the store and took therefrom property of the value of more than fifty dollars. The one who took the suits of clothes ran with them to the door and out to the car in which appellant was. He threw the clothes into the car, but was so closely pursued by parties from the store that he took the clothes out of the car and handed them to the owner. Appellant drove rapidly away from the scene, but was arrested later. We think the facts sufficient to show an acting together of the parties in such a way as to make appellant guilty of the theft of the clothes. We find *Page 349 
no brief on file for the appellant. There were no exceptions to the charge of the court.
Finding no error in the record, the judgment is affirmed.
Affirmed.